Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11-13 are objected to because of the following informalities:  Claim 11 depends from canceled claim 2.  For purposes of examination, Examiner will examine claims 11-13 as if they were each depending from claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 recites the limitation "the two parallel column members”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 5, 7, 9, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (US 5,048,206 A).
Regarding claims 1, 7 & 9: Jones discloses a material handling apparatus, comprising: a frame, comprising: a main support frame (24); a main support frame handle (56) disposed at a first end of the main support frame; a pair of wheels (44), connected by an axle (50) disposed at a second end of the main support frame; and a bucket lift frame (25, 69, 70) pivotably mounted on the main support frame (at 68) at a first end of the bucket lift frame; a loading bucket (28) pivotably secured to a second end of the bucket lift frame (at 64, 65); and a bucket control member/dump lever (25) pivotably secured to the bucket lift frame (secured at 64 & 65); and a bucket control arm (74, 75) secured at a first end to the loading bucket and at a second end to the bucket dumper lever, wherein the bucket dump lever is configured to move the loading bucket from a loading position to a dumping position, and wherein the bucket lift frame is configured to lift and lower the bucket to be held at various heights (Col. 5, Lns. 18-31).  

Regarding claim 5, Jones discloses the material handling apparatus according to claim 1, further comprising a pair of steerable wheels mounted on the frame (see pair of wheels 44; Col. 4, Lns. 46-58).  




Regarding claim 19, Jones discloses the material handling apparatus according to claim 1, wherein the bucket lift frame (25, 69, 70) is mounted at a first end to the main support frame (24 mounted to 25 at 68) and at a second end, opposite to the first end, directly to a rear surface of the bucket (Fig. 1).

Allowable Subject Matter
Claims 3, 4, 8, 11, 13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose a ratchet column mounted on the frame and configured to allow a user to manually change the height of the bucket in combination with the features as claimed.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose wherein the bucket lift frame comprises: a pair of parallel lift frame rods each connected to the bucket; and a cross bar perpendicularly disposed between and connecting the pair of parallel lift frame rods in combination with the features as claimed.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose a pair of steerable wheels mounted on the frame; and an axle supporting the pair of steerable wheels, Application No. 16/294,452Attorney Docket No. BOIS.001Response to Office Action dated April 21, 2021Page 4 of 7wherein the main support frame is secured to the axle in combination with the features as claimed.
Claims 12 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose a mounting plate in combination with the features as claimed.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313)446-4852. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on 3032974337 or 5712726698. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/HILARY L JOHNS/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618